Drawings
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument Saxena does not include axially located frits; Saxena does not provide any reason to replace radially located frits with axially located frits; the outer frit must contact the O-ring seal of the plate in order to prevent leakage in Saxena; Saxena would have provided any reason to modify or eliminate this leak preventing configuration by incorporating screens in a radial direction; the Examiner supports the improper position by citing passages that appear in the background section of Saxena; the criticisms in the background of Saxena would have prevented a person of ordinary skill in the art from modifying the advantageous configuration of Saxena by incorporating support screens in a radial direction since it is well known in the art of chromatography, the Examiner does not find this persuasive. 
As noted in the Final Rejection dated 5/26/2022: 
    PNG
    media_image1.png
    352
    653
    media_image1.png
    Greyscale

Saxena teaches it is known in the art of chromatography to have support screens in an axial direction.  The passage cited in Saxena in the remarks section by Applicant does not disclose any disadvantages of the axial frits.  The passage cited refers to general shortcomings of chromatography devices but not specifically the axial placement of the frits.  Thus the arguments presented by the applicant are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777